ORDER
FORDHAM, JUDGE:
An application of the claimant, Tammy Coulson, for an award under the West Virginia Crime Victims Compensation Act, was filed June 24,2003. The report of the Claim Investigator, filed December 13, 2003, recommended that the claim be held in abeyance until documentation is provided establishing that the victim’s counseling was related to the alleged criminally injurious conduct. An Order was issued on December 13,2004, denying the claim on the basis that no criminally injurious conduct occurred, in response to which the claimant’s request for hearing was filed December 27, 2004. This matter came on for hearing June 10, 2005, the claimant’s husband, Dennis Coulson, appearing by counsel Brenda Waugh, and the State of West Virginia by counsel Ronald R. Brown, Assistant Attorney General.
On several occasions during the months of January and February of 2001, the claimant’s 9-year-old son was the victim of alleged criminally injurious conduct in Gerrardstown, Berkeley County. The claimant alleges that the child was sexually abused at the residence of the offender, and the claimant incurred medical and counseling expenses on his behalf, for which an award of compensation is sought.
Submitted into evidence by the claimant was documentation by medical professionals that criminal conduct did in fact occur, resulting in unreimbursed medical, counseling, and mileage expenses. Counsel for the State stipulated that $1,436.46 is due and owing, and that an award should be made.
Based on the foregoing, the Court directed the Claim Investigator to verify the economic losses sustained. By memorandum dated July 22, 2005, the Claim Investigator reported total unreimbursed allowable expenses of $3,666.43. An award in that sum is hereby granted. Should the claimant later submit documentation of any additional unreimbursed allowable expenses relating to these incidents, they may be reviewed by the Court at that time.